DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-13 are examined in this office action of which claim 14 was cancelled and claims 1-13 were amended in the preliminary amendment dated 5/13/22.

Specification
The use of the term Magics data processing software on page 7, line 1; page 8, line 9; and page 9, line 18, is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:   
(A) The breadth of the claims;   
(B) The nature of the invention;   
(C) The state of the prior art;   
(D) The level of one of ordinary skill;   
(E) The level of predictability in the art;   
(F) The amount of direction provided by the inventor;   
(G) The existence of working examples; and   
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) 
The broadest reasonable interpretation of claims 1 and 12 covers forming a porous metal structure using selective laser melting where there is a difference in laser power and scanning speed to achieve this structure.  The specification does not provide direction on how to determine which portions of the 3D design are upper, vertical, and down contours nor how to determine which portions of the design are upper and down skin or the core.  At the time of filing, the state of the art was such that selective laser melting is known and applying parameters such as power and scanning speed to the laser are known, but the claimed structure requires different power and scanning speed parameters in different portions of the design. As it is not clear what is meant by the different contours and skins, see 112(b) rejection below, a person of ordinary skill could not practice the full scope of the claim and construct the claimed porous metal structure. It is clear to produce the claimed porous structure, it is necessary to apply different power and scanning speeds in select areas of the model, but the disclosure does not appraise a person of ordinary skill on where these areas are.  Thus, the disclosed power and scanning speed does not bear a reasonable correlation to the full scope of the claim. Merely applying different laser power and scanning speeds in different areas would not produce the claimed porous structure; a person of ordinary skill needs to know where these different parameters are applied to successfully carry out constructing the model. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the invention recited in the claim as a person of ordinary skill would have to experiment with innumerable different designs and operating parameters to determine which portions of the design need which laser power and scanning speed. Claims 2-11 and 13 are also rejected as they depend from claims 1 and 12 and do not solve the above issue.
Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “precise porous metal structure” in line 1 in the preamble of the claim.  This recitation is repeated in the preamble of claims 2-13 as well as step A of claim 1 and claim 12 which uses the recitation “precise porous structure”. It is not clear what is meant by the term “precise”. “Precise” is a relative term and the disclosure does not provide sufficient detail for a person of ordinary skill to determine what the meets and bounds of the scope of this term and how it modifies “porous metal structure.”

Claim 1 recites “forming precise porous metal structure by selective laser melting, including 3D design, data processing, parameter setting and selective sintering, comprising the following steps”. This recitation is repeated in the preamble of claim 12. It is not clear whether these are intended to be further limitations or merely illustrative of the steps A though E which go into further detail in the claim. Further, if the claimed process is “selective laser melting” it is not clear how there is also “selective sintering”. Sintering occurs when there is mass transport leading to necking and connection between adjacent powder particles while selective laser melting results in the complete melting of the powder material to form a non-porous solid. Claims 2-11 and 13 are also rejected as they depend from claims 1 and 12 and do not solve the above issue.

Claim 1 recites the limitation "precise porous structure" in step A. Claim 1 also recites “porous structure” in step E. These recitations are repeated in the same steps in claim 12. As the preamble of the claim notes that this is a method of forming a “precise porous metal structure”, it is not clear whether these subsequent recitations are intended to refer back to the “precise porous metal structure”, refer to some other intermediary structure, or some other meaning. This is further confused by claim 7 which states that the “3D model is a porous structure”. Claims 2-11 and 13 are also rejected as they depend from claims 1 and 12 and do not solve the above issue.

Claim 1 recites the limitation "the porous structure" in step D. This recitation is repeated in Step D of claim 12. There is insufficient antecedent basis for this limitation in the claim. There is not a previous recitation of “a porous structure” and as there are previous recitations of both a “precise porous metal structure” and a “precise porous structure” it is not clear which would be referred to by this recitation. Claims 2-11 and 13 are also rejected as they depend from claims 1 and 12 and do not solve the above issue.

Claim 1 recites the limitation "the build processor software" in Step C. This recitation is repeated in Step C of claim 12. There is insufficient antecedent basis for this limitation in the claim. While there is a previous recitation of data processing software there is no previous recitation of a build processor software. Claims 2-11 and 13 are also rejected as they depend from claims 1 and 12 and do not solve the above issue.

Claim 1 recites the limitation "the forming system" in Step C and Step D. This recitation also exists in claim 3 and in Step C and D of claim 12.  There is insufficient antecedent basis for this limitation in the claim. While Step A recites forming a 3D model, there is no previous recitation of a “forming system”. Claims 2, 4-11 and 13 are also rejected as they depend from claims 1 and 12 and do not solve the above issue.

Claim 1 recites the limitation “Setting the parameters of laser scanning for the sliced 3D model by the build processor software” in step C. This recitation is repeated in Step C of claim 12. It is not clear whether this recitation means the build processor software somehow “sets” the parameters of laser scanning, whether the chosen parameters are entered into the build processor software which “sets” them, or some other meaning. Claims 2-11 and 13 are also rejected as they depend from claims 1 and 12 and do not solve the above issue.

Claim 1 recites the limitation “creating working documents and importing them into the forming system” in Step C. This recitation is repeated in Step C of claim 12. It is not clear what a working document is in this context, how it is created, and how it is imported into a forming system. Claims 2-11 and 13 are also rejected as they depend from claims 1 and 12 and do not solve the above issue.

Claim 1 recites the limitation “a soft recoater” in Step D. This recitation is repeated in claim 9 as well as Step D of claim 12. The term “soft” in claims 1, 9, and 12 is a relative term which renders the claim indefinite. The term “soft” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. While it is noted in the specification and claim 9 that the soft recoater includes a carbon fiber brush and/or a silicone rubber structure, this does not explain what makes the recoater “soft” such that the scope of the claim is clear. Claims 2-8, 10-11 and 13 are also rejected as they depend from claims 1 and 12 and do not solve the above issue.

Claim 1 recites the limitation "the metal powder" in Step D and Step E.  There is insufficient antecedent basis for this limitation in the claim. The recitation of “the metal powder” is repeated in claim 8, claim 10 and steps D and E of claim 12. While the preamble of these claims notes that a metal structure is being formed, there is no previous recitation of metal powder. Claims 2-7, 9, 11 and 13 are also rejected as they depend from claims 1 and 12 and do not solve the above issue.

Claim 1 recites the limitation "the powder chamber" in Step D and Step E. This recitation is repeated in Steps D and E in claim 12. There is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of any chamber, much less a powder chamber. Claims 2-11 and 13 are also rejected as they depend from claims 1 and 12 and do not solve the above issue.

Claim 1 recites the limitation "the forming plate" in Steps D and E. This recitation is repeated in claims 2, 8 and in Steps D and E of claim 12. There is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of a forming plate in the claims. Claims 3-7, 9-11 and 13 are also rejected as they depend from claims 1 and 12 and do not solve the above issue.

Claim 1 recites the limitation "the fiber laser" in Steps D and E. This recitation is repeated in claim 3 and in Steps D and E of claim 12. There is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of a fiber laser. Claims 2, 4-11 and 13 are also rejected as they depend from claims 1 and 12 and do not solve the above issue.

Claim 1 recites the limitation “coating the metal powder from the powder chamber on the forming plate” in Steps D and E. This recitation is repeated in claim 8 and in Steps D and E in claim 12. This formulation literally states that the metal powder is being coated on a forming plate. It is not clear whether the powder is being coated with something and what that would be or whether it is intended that the forming plate is being coated with the metal powder or some other meaning. Claims 2-7, 9-11 and 13 are also rejected as they depend from claims 1 and 12 and do not solve the above issue.

Claim 1 recites the limitation “a layer of single-layer cross section of porous structure” in Step E. This recitation is repeated in Step E of claim 12. As a singular layer is already formed in Step D, and this claim recitation appears to claim that the porous structure has a single-layer cross section, it is not clear how another layer can be formed. This phrasing also runs counter to the later limitation in the claims that notes that the metal powder is melted and accumulated layer by layer. Further confusion is created by the use of precise porous metal structure, precise porous structure, and porous structure in the claims as it is not clear whether these refer to the same or different structures, see other 112(b) rejection above. Claims 2-11 and 13 are also rejected as they depend from claims 1 and 12 and do not solve the above issue.

Claim 1 recites the limitations "the upper contour", “the vertical contour”, and “the down contour” in in the final paragraph. These recitations are repeated in claim 6. There is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of any contour in the claim, much less an upper, vertical, or down contour. Claims 2-5 and 7-11 are also rejected as they depend from claim 1 and do not solve the above issue.

Claim 1 recites the limitations “the upper contour", “the vertical contour”, and “the down contour” in in the final paragraph. These recitations are repeated in claim 6. The terms “upper”, “vertical” and “down” are all terms where their meaning is relative depending on the orientation of the model or object to which they are applied. An “upper” contour or surface can be a “down” contour or surface if the model or object is shifted 180 degrees. As there does not appear to be an explanation in the specification as to which portions of the structure or model fall into each of these three categories, it is not clear what the meanings of these terms are. Further, this makes it unclear what portions of the 3D model must have the different laser power and scanning speed applied to. Claims 2-5 and 7-11 are also rejected as they depend from claim 1 and do not solve the above issue.

Claim 2 recites the limitation "the trunk" in the last line.  There is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of a trunk.

Claim 3 recites the limitation "the forming chamber" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 3 recites the limitation "the filtration chamber" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 3 recites the limitation “the concentration of oxygen in the forming chamber is controlled within the range of 0.01% - 0.09% in step D”. It is not clear whether this concentration is in terms of weight, volume, moles or some other measurement. 

Claim 5 recites the limitation “the 3D model is downsized to 75%-80% of the theoretical size in step C”. There is no pervious recitation of a theoretical size and therefore it is unclear what this limitation is requiring. Whether it is requiring a reduction in size of one parameter of the model, of all parameters of the model, or some other meaning. 

Claim 6 recites that “the laser power for the upper contour and the vertical contour can be set” (emphasis added) in lines 2-3. There is a similar recitation using “can be set” for scanning speed for the upper contour and the vertical contour as well as for the laser power and scanning speed for the down contour. The use of “can be set” makes it unclear whether this is a required process parameter, an optional limitation, or some other meaning.

Claim 7 recites the limitation "the self-supporting rod" in 5.  There is insufficient antecedent basis for this limitation in the claim. 

Claim 12 recites the limitations "the upper skin", “the core”, and “the down skin” in in the final paragraph. These recitations are repeated in claim 13. There is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of any skin or core in the claim, much less an upper or down skin. 

Claim 12 recites the limitations “the upper skin", “the core”, and “the down skin” in in the final paragraph. These recitations are repeated in claim 13. The terms “upper”, “core” and “down” are all terms where their meaning is relative depending on the orientation of the model or object to which they are applied. An “upper” skin or surface can be a “down” skin or surface if the model or object is shifted 180 degrees. Further, the “core” will be dependent on where the line is drawn between what is considered the core and what is the skin. As there does not appear to be an explanation in the specification as to which portions of the structure or model fall into each of these three categories, it is not clear what the meanings of these terms are. Further, this makes it unclear what portions of the 3D model must have the different laser power and scanning speed applied to. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-5, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0370215 A1 of Mironets in view of EP 2910362 A1 (with provided English machine translation) of Kusters.
As to claims 1 and 12, Mironets discloses a method of making a component formed by laser selective melting process (Mironets, paragraph [0032]) wherein the component is made from a powdered nickel alloy and is a heat exchanger (Mironets, paragraph [0021]). Mironets discloses that the component can have any shape and can include thick areas (such as manifolds) and thinner areas (such as fins), which may be solid or hollow, or include internal features such as cooling passages (Mironets, paragraph [0031]). As a heat exchanger contains vessels that are permeable to fluids, this meets the claim limitations of forming a porous metal structure. While it is not clear what is meant by “precise”, see 112(b) rejection above, for the purposes of applying prior art Mironets’ use of a laser selective melting process (Mironets, paragraph [0032]) will be interpreted as meeting the claim limitation as this form of additive manufacturing is a known form of near net shaping and an accurate way of generating a part from a design and therefore is “precise”. 
Mironets discloses where the component is three-dimensional (Mironets, FIG. 1A). Mironets discloses providing a digital model of a component (Mironets, paragraph [0003]; see also claim 1). If a digital model is provided and is in three dimensions, it must be formed by 3D design, meeting the claim limitations. 
Mironets discloses where there is a software program operable to slice the digital model into digital layers and raster each digital layer into digital segments (Mironets, paragraph [0003]), meeting the limitation of slicing the model.
Mironets discloses where process parameters described above (including the laser power and scan speed, the layer thickness, the hatch distance H, and the outline and heart offsets) produce a component with improved fatigue and creep resistance (Mironets, paragraph [0050]). Mironets discloses where the center point C of the laser beam is offset from a nominal edge of component (Mironets, paragraph [0042]). Thus Mironets is discloses setting the parameters of laser scanning and the general beam offset, meeting the claim limitations. While it is not clear what is meant by “creating working documents and importing them into the forming system”, see 112(b) rejection above, for the purposes of applying prior art Mironets disclosure of wherein a controller is operable to receive signals from the software program and direct the laser (Mironets, claim 10) will be interpreted as meeting the claim limitation as the system (controller) is receiving instructions from software which must have at some point have been added or imported into the system. 
While it is not clear what is meant by “soft” recoater, see 112(b) rejection above, for the purposes of applying prior art, Mironets discloses where the manufacturing system includes a platform, laser, powder reservoir and recoater (Mironets, paragraph [0033]; see also FIG. 2) thereby meeting the claim limitation by using a recoater. It is also not clear what is meant by coating the metal powder, see 112(b) rejection above. For the purposes of applying prior art, Mironets’ disclosure of material (such as powdered nickel-based alloy) from the material source being deposited onto the platform (Mironets, paragraph [0033]; see also claim 1) will be interpreted as meeting the claim limitations as the powder is being placed on the platform and thereby “coating” it.  Mironets discloses where the controller receives signals from a software program to direct the laser to selectively melt portions of the compacted material according to a sliced file derived from a CAD model's component geometry in the software program to form the component (Mironets, paragraph [0033]).
After a first layer is formed, Mironets discloses that the platform is lowered and a second layer of material is deposited onto the first layer from the material source (Mironets, paragraph [0045]; see also FIG 3B and 4). While it is not clear what is meant by coating the metal powder, see 112(b) rejection above, for the purposes of applying prior art, Mironets’ disclosure of depositing a second layer onto the first layer will be interpreted as meeting the claim limitations as this first layer is on the forming plate and this layer-by-layer addition of powder followed by solidification is how powder bed additive manufacturing proceeds to build a part. Mironets discloses where the software program directs the laser along the digital raster lines to sinter (or melt) the powdered material into a unitary solid layer (Mironets, paragraph [0046]; see also FIG 3B and 4). 
Mironets discloses that the steps are then repeated until the component has the desired shape (Mironets, paragraph [0047]; see also FIG 3B), meeting the limitation of determining whether the part is formed and either stopping the forming operation if the part is complete or repeating the steps until the part is obtained. 
It is not clear what is meant by upper contour, vertical contour, and down contour, nor what is meant by upper skin, down skin and core, see 112(b) rejection above. For the purposes of applying prior art, Mironets discloses that the laser is movable by the controller to sinter the material along the raster lines at a first power and a first speed and along a perimeter of the component at a second power and a second scan speed and the ratio of the first power to the second power is less than about 3 (Mironets, paragraph [0022]) whereas instant claims seek a) a maximum ratio of 2.5 (claim 1) and a maximum ratio of 3.75 (claim 12). This means that claimed ranges overlap or lie inside ranges disclosed by the prior art. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed power ratio over the prior art disclosure since the prior art teaches this produces a component with high density (Mironets, paragraph [0050]) throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) . See MPEP § 2144.05 I.

Mironets discloses where the scan speed of the laser is 2000-2500mm/s and 1425-1575mm/s in particular examples (Mironets, paragraph [0039]). If the laser scan speed is 2500mm/s in one example and 1425mm/s in another, this would make for a ratio of speeds of 0.57-0.7875, overlapping the claim limitation. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed scanning speed ratio over the prior art disclosure since the prior art teaches this produces a component with high density (Mironets, paragraph [0050]) throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) . See MPEP § 2144.05 I.
However, Mironets does not disclose adding a support structure to the 3D model of the porous structure of step B of instant claims 1 and 12.
In the same field of endeavor of additive manufacturing process, Kusters relates to bed-based additive manufacturing process, particularly laser melting (Kusters, abstract). Kusters teaches using support structures which are tree-shaped and have branches (i.e. the support structure is dendroid or tree-like) which touch the support points on the component at their ends and where the trunk of the component protrudes from the component down to the build place (Kusters, paragraph [0007] and FIG 1). Kusters teaches that this allows heat to be reliably dissipated from a larger area of the component surface and enables a simplified separation of the support structure after the component has been manufactured (Kusters, paragraph [0008]). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a tree-shaped support structure as taught by Kusters to the method of forming a component formed by laser selective melting process as disclosed by Mironets to dissipate heat from a larger area of the component surface and thereby enabling a simplified separation of the support structure after the component has been manufactured (Kusters, paragraph [0008]).

As to claim 2, Kusters teaches using support structures which are tree-shaped and have branches (i.e. the support structure is dendroid or tree-like) and where the trunk of the component protrudes from the component down to the build place (Kusters, paragraph [0007] and FIG 1).

As to claim 4, Mironets discloses where the offset of the laser beam is between about  −150 and +150 μm (-0.15 mm to 0.15mm) and Mironets teaches that this offset prevents overheating and/or distortion of material sintered, while also providing some small amount of overlap of sintered material to minimize voids in the perimeter of the layer  (Mironets, paragraph [0042]). As the claimed ranges of -0.10 - -0.13mm lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed beam offset over the prior art disclosure since the prior art teaches the prevention of overheating and distortion throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) . See MPEP § 2144.05 I.

As to claim 5, Mironets does not disclose where the model is downsized by 75-80% of the theoretical size. However, this is merely a different in the relative size and as additive manufacturing is capable of making almost all shapes and sizes, a change in the size of the model or object would be obvious to one of ordinary skill. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (emphasis added), see MPEP § 2144.04(IV)).

As to claim 10, Mironets discloses where the alloy powder used contains chromium and cobalt (Mironets, paragraph [0031], Table 1) meeting the claim limitation as this is a cobalt and chromium containing alloy powder.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0370215 A1 of Mironets and EP 2910362 A1 (with provided English machine translation) of Kusters as applied to claim 1 above, and further in view of US 2017/0291372 A1 of Milshtein.
As to claim 3, it is not clear what the percentage concentration of oxygen claimed is, see 112(b) rejection above. Mironets does not disclose where inert gas is charged to the forming chamber, before the fiber laser emits a laser nor where the concentration of oxygen is controlled within the range of 0.01 to 0.09%. 
In the same field of endeavor of additive manufacturing process, Milshtein relates to 3D printing methods including selective laser melting (Milshtein, paragraph [0045]). Milshtein teaches the enclosure can be filled with an inert gas such as argon, neon, helium or nitrogen (Milshtein, paragraph [0101]). Milshtein teaches where the enclosure can comprise a substantially oxygen free environment and contain at most 1000ppm (0.1%) oxygen. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute an inert atmosphere with a concentration of oxygen at most 1000ppm (0.1%) as taught by Milshtein into the method of additively manufacturing a component as disclosed by Mironets as this is merely combining prior art elements according to known methods to yield predictable results as the elements (additive manufacturing and inert atmosphere with a low oxygen environment) are known, a person of ordinary skill could have combined the elements by known methods as the method in Milshtein would need to use some atmosphere and inert, low oxygen atmospheres are known to be used when dealing with metals at high temperature to prevent oxidation, and a person of ordinary skill would have recognized the results would be predictable as the use of inert, low oxygen atmospheres in powder metallurgy process are known to be used to control the oxygen content of the resulting product and prevent unwanted oxidation, see MPEP § 2143(I)(A).
Further, as the range disclosed in Milshtein overlaps the claimed range of 0.01 to 0.09%, it would have been obvious to select within this claimed range to thereby prevent oxidation during the selective laser melting process. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed oxygen concentration over the prior art disclosure since the prior art teaches the prevention of oxidation throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) . See MPEP § 2144.05 I.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0370215 A1 of Mironets and EP 2910362 A1 (with provided English machine translation) of Kusters as applied to claims 1 and 12 above, and further in view of Additive Manufacturing Technologies of Gibson.
	As to claim 6, it is not clear what is meant by upper contour, vertical contour, and down contour, see 112(b) rejection above. Further, the use of “can be set” makes it unclear whether the limitations are optional or not, see 112(b) rejection above. For the purposes of applying prior art, Mironets disclosure of a first power is between about 200 and 230 W (Mironets, paragraph [0004]) and where the second power is between about 75 and 105 W (Mironets, paragraph [0005]) will be interpreted as meeting the claim limitations as Mironets teaches using two different powers for the laser (Mironets, claim 1) and between about 200 and 230 W overlaps the claimed range of 140W-200W and between about 75 and 105 W overlaps the claimed range of 80W-120W. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed laser power over the prior art disclosure since the prior art teaches this produces a component with high density (Mironets, paragraph [0050]) throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) . See MPEP § 2144.05 I.
Further, Mironets discloses where the scan speed of the laser is 2000-2500mm/s and 1425-1575mm/s in particular examples (Mironets, paragraph [0039]) whereas instant claims require 1000-1200 mm/s and 1800-2000mm/s.  Regarding the claimed range of 1800-2000mm/s, this range overlaps the range of 2000-2500mm/s disclosed by the prior art.  As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed scanning speed over the prior art disclosure since the prior art teaches this produces a component with high density (Mironets, paragraph [0050]) throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) . See MPEP § 2144.05 I. 

Regarding the claimed range of 1000-1200 mm/s, the prior art teaches a scanning speed range of 1425-1575mm/s. 
In the same field of endeavor of additive manufacturing process, Gibson teaches that laser power and scanning speed are known process parameters in powder bed fusion AM processes and these parameters are strongly interdependent and mutually interacting (Gibson, pg 133, section 5.7, second paragraph). Gibson teaches that powder bed temperature, laser power, scan speed and scan spacing must be balanced to provide the best trade-off between dimensional accuracy, surface finish, build rate and mechanical properties (Gibson, pg 134, section 5.7, first full paragraph on page). Gibson teaches that laser power, spot size and scan speed, and bed temperature together determine the energy input needed to fuse the powder into a useable part and the longer the laser dwells in a particular location, the deeper the fusion depth and the larger the melt pool diameter (Gibson, pg 134, section 5.7, second full paragraph on page). 
Gibson shows that it is known in the art to modify the scanning speed in concert with the other operating parameters to change the amount of energy imputed into the powder and thereby determine the dimensional accuracy, surface finish, build rate, and mechanical properties. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a lower scanning speed such as 1000-1200 mm/s into the method of selective laser melting disclosed by Mironets thereby reducing the amount of energy imparted to the powder and  providing the best trade-off between dimensional accuracy, surface finish, build rate and mechanical properties (Gibson, pg 134, section 5.7, first full paragraph on page).  
In the alternative, the claimed range of 1000-1200 mm/s is close to the disclosed range of the prior art of 1425-1575mm/s. The MPEP provides that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) See MPEP § 2144.05 I. Although this presents a ~15.8% difference, it is noted that there is no evidence that a change in the scan speed from 1425 to 1200 mm/s would result in distinct properties for the porous metal structure. Therefore, one skilled in the art would have expected them to have the same properties at both the claimed and the range disclosed by the prior art thereby rendering the instant claimed range obvious over the one provided by the prior art. 

As to claim 13, it is not clear what is meant by “the upper skin", “the core”, and “the down skin”, see 112(b) rejection above. For the purposes of applying prior art, Mironets disclosure the laser operating in a range between 0 and 1000 W (Mironets, paragraph [0038]) and where the second power is between about 75 and 105 W (Mironets, paragraph [0005]) will be interpreted as meeting the claim limitations as Mironets teaches using two different powers for the laser (Mironets, claim 1) and between 0 and 1000 W  overlaps the claimed range of 250W-300W and the disclosed second range of between about 75 and 105 W overlaps the claimed range of 80W to 120W. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed laser power over the prior art disclosure since the prior art teaches this produces a component with high density (Mironets, paragraph [0050]) throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) . See MPEP § 2144.05 I.

Further, Mironets discloses where the scan speed of the laser is 2000-2500mm/s and 1425-1575mm/s in particular examples (Mironets, paragraph [0039]) whereas instant claims require 1000-1200 mm/s and 1800-2000mm/s.  Regarding the claimed range of 1800-2000mm/s, this range overlaps the range of 2000-2500mm/s disclosed by the prior art.  As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed scanning speed over the prior art disclosure since the prior art teaches this produces a component with high density (Mironets, paragraph [0050]) throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) . See MPEP § 2144.05 I. 

Regarding the claimed range of 1000-1200 mm/s, the prior art teaches a scanning speed range of 1425-1575mm/s. 
In the same field of endeavor of additive manufacturing process, Gibson teaches that laser power and scanning speed are known process parameters in powder bed fusion AM processes and these parameters are strongly interdependent and mutually interacting (Gibson, pg 133, section 5.7, second paragraph). Gibson teaches that powder bed temperature, laser power, scan speed and scan spacing must be balanced to provide the best trade-off between dimensional accuracy, surface finish, build rate and mechanical properties (Gibson, pg 134, section 5.7, first full paragraph on page). Gibson teaches that laser power, spot size and scan speed, and bed temperature together determine the energy input needed to fuse the powder into a useable part and the longer the laser dwells in a particular location, the deeper the fusion depth and the larger the melt pool diameter (Gibson, pg 134, section 5.7, second full paragraph on page). 
Gibson shows that it is known in the art to modify the scanning speed in concert with the other operating parameters to thereby change the amount of energy imputed into the powder and thereby determine the dimensional accuracy, surface finish, build rate, and mechanical properties. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a lower scanning speed such as 1000-1200 mm/s into the method of selective laser melting disclosed by Mironets thereby reducing the amount of energy imparted to the powder and  providing the best trade-off between dimensional accuracy, surface finish, build rate and mechanical properties (Gibson, pg 134, section 5.7, first full paragraph on page).  
In the alternative, the claimed range of 1000-1200 mm/s is close to the disclosed range of the prior art of 1425-1575mm/s. The MPEP provides that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) See MPEP § 2144.05 I. Although this presents a ~15.8% difference, it is noted that there is no evidence that a change in the scan speed from 1425 to 1200 mm/s would result in distinct properties for the porous metal structure. Therefore, one skilled in the art would have expected them to have the same properties at both the claimed and the range disclosed by the prior art thereby rendering the instant claimed range obvious over the one provided by the prior art. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0370215 A1 of Mironets and EP 2910362 A1 (with provided English machine translation) of Kusters as applied to claim 1 above, and further in view of US 2016/0074937 A1 of Nassar.
As to claim 7, Mironets discloses the component is made from a powdered nickel alloy and is a heat exchanger (Mironets, paragraph [0021]). Mironets discloses that the component can have any shape and can include thick areas (such as manifolds) and thinner areas (such as fins), which may be solid or hollow, or include internal features such as cooling passages (Mironets, paragraph [0031]). As a heat exchanger contains vessels that are permeable to fluids, this meets the claim limitations of forming a porous metal structure. Further, as this is metal and there is no disclosure of needing supports, it would be self-supporting, meeting the claim limitation. 
While a diameter of a self-supporting rod is not disclosed, this is merely a different in the relative size and as additive manufacturing is capable of making almost all shapes and sizes, a change in the size of the model or object would be obvious to one of ordinary skill. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (emphasis added), see MPEP § 2144.04(IV)).
Mironets does not disclose where the overhanging angle of the self-supporting rod is greater than 30° and smaller than 90°.
In the same field of endeavor of additive manufacturing process, Nassar relates to metals-based additive manufacturing (Nassar, paragraph [0005]). Nassar teaches powder bed additive manufacturing processes have capability to deposit overhangs with an overhang angle of about 60 degrees (Nassar, paragraph [0005]). Nassar teaches that overhangs allows for the construction of unsupported structures (Nassar, abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute overhang angles of 60 degrees as taught by Nassar into the method of additive manufacturing disclosed by Mironets, thereby allowing for the construction of unsupported structures (Nassar, abstract).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0370215 A1 of Mironets and EP 2910362 A1 (with provided English machine translation) of Kusters as applied to claim 1 above, and further in view of US 2017/0021419 A1 of Ng.
As to claim 8, Mironets does not disclose where the forming plate is preheated to 30-40°C before coating the metal powder on the forming plate.
In the same field of endeavor of additive manufacturing process, Ng relates to an additive manufacturing system includes a platen having a top surface to support an object being manufactured, a dispenser to deliver a plurality of successive layers of feed material over the platen (Ng, abstract). Ng teaches heating the temperature of the feed material above room temperature, i.e., above 30° C., but below a threshold temperature, also referred to as a “free flowing temperature,” above which the powder becomes tacky or viscous. Ng teaches this permits the feed material to be dispensed over the platen at an elevated temperature, thus reducing the temperature variation needed for sintering and the power needed by other heating components, but without interfering with the dispensing process (Ng, paragraph [0046]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add heating the powder to above 30° C., but below a free flowing temperature as taught by Ng to the method of additive manufacturing disclosed by Mironets, thereby reducing the temperature variation but without interfering with the dispensing process (Ng, paragraph [0046]).
As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed temperature for the build plate over the prior art disclosure since the prior art teaches reduction in temperature variation throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) . See MPEP § 2144.05 I.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0370215 A1 of Mironets and EP 2910362 A1 (with provided English machine translation) of Kusters as applied to claim 1 above, and further in view of US 2018/0200964 A1 of Rockstroh.
As to claim 9, Mironets discloses where the manufacturing system includes a platform, laser, powder reservoir and recoater (Mironets, paragraph [0033]; see also FIG. 2). However, Mironets does not disclose where the recoater includes a carbon fiber brush and/or silicone rubber structure.
In the same field of endeavor of additive manufacturing process, Rockstroh relates to additive manufacturing systems and methods involving a mechanism for feeding in a desired amount of fresh recoater blade (Rockstroh, abstract). Rockstroh teaches where the blade portion can be silicone rubber (Rockstroh, paragraph [0009]). Rockstroh teaches where  by passing the recoater arm over the powder bed can provide a substantially even layer of powder (Rockstroh, paragraph [0009]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute silicone rubber for the blade portion of the recoater as taught by Rockstroh into the method of additive manufacturing disclosed by Mironets, thereby producing a substantially even layer of powder (Rockstroh, paragraph [0009]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0370215 A1 of Mironets and EP 2910362 A1 (with provided English machine translation) of Kusters as applied to claim 1 above, with further evidentiary reference to Haynes ® 282 ® powder data sheet of Hoganas.
	As to claim 11, Mironets discloses using nickel-based alloy which is Haynes® 282® (Haynes International) powder but does not explicitly disclose the particle size of the powder. Hoganas provides evidence that Haynes® 282® (Haynes International) powder alloy powder has a nominal particle size of 15-45 μm (Hoganas, Typical powder properties Table, second page). Since Mironets uses the Haynes® 282® powder, it would have a particle size of 15-45 μm as shown by Hoganas. Therefore, the powder of Mironets meets the claimed powder size limitation of 15-45 μm of the instant claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA S CARPENTER/Examiner, Art Unit 1733                                                                                                                                                                                                        

/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733